Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Amendments
           In the reply filed 8/24/2021, Applicant has amended Claims 8, 21, 22, 30-32.  
Claims 8, 21-24, 30-36 are under consideration. 


Withdrawn Claim Objections
	The objection to Claims 8, 21 and 30-31 have been withdrawn due to Applicant’s amendment.

Withdrawn Claim Rejections - 35 USC § 112, 1st paragraph
Scope of Enablement
The prior rejection of Claims 8, 21-24, 30-36 under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of anticancer drug target discovery comprising a mouse model of human colon cancer comprising NOG established cell line PLR215 that forms tumor tissue that mimics an invasive area of hierarchical organization as claimed, does not reasonably provide enablement for any non-human animal models of human colon cancer comprising any  is withdrawn in light of Applicant’s amendments of Claims 8 and 30 to limit the NOG established cell line to PLR215.

Written Description
The prior rejection of Claims 8, 21-24, 30-36 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’s amendments of Claims 8 and 30 to limit the NOG established cell line to PLR215.

New Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Biological Deposit

Claims 8, 21-24, 30-36 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification fails to provide an enabling disclosure, because the specification does not provide evidence that the claimed NOG-established colon cancer cell line “PLR215” is:  
(1) known and readily available to the public; 
(2) reproducible from the written description; or, 
(3) deposited in compliance with the criteria set forth in 37 CFR 1.801-1.809.
In regard to (1), at the time of the invention, there were no publications describing the PLR215 cell line. Thus, it is incumbent on Applicant to describe the claimed PLR215 cell line. Specifically, p. 41 of the specification indicates that the cells of Figure 11 are human cells, and Figure 11 itself indicates that the PLR215 cells can form hierarchical structures (i.e., the lumen of a duct) when implanted in NOG mice (see also p. 40, Example 6 of the specification). However, Applicant’s disclosure provides no further details for how to produce the claimed cell line PLR215.
In regard to (2), as stated supra, there was no prior art describing the PLR215 cell line and Applicants specification provided limited description of the PLR215 cell line. unique to the cell line” (p. 4, lines 12-14). In addition, Applicant’s specification states that each cell line has a different differentiation status because “each cell line repeatedly undergoes a uniquely changing progression process” (p. 17th para., see also, p. 36, Table 1 & p. 42, Table 2). Thus, due to the unique nature of the PLR215 cell line, there would have been an undue quantity of experimentation to make and use the claimed invention comprising this biological material. The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: “Enablement is not precluded by the necessity for some 'experimentation.'”  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2)  the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, because each cell line is unique, it does not appear that a NOG-
Finally, in regard to (3), the specification lacks any deposit information for the NOG-established colon cancer cell line PLR215. If Applicant wishes to make such a deposit, the PLR215 cell line must be deposited in compliance with the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411. Applicant’s attention is directed to In re Lundak, 773 F.2nd. 1216, 227 USPQ 90 (CAFC 1985) for further information concerning deposit practice. Without a publicly available deposit of the above PLR215 cell line, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed, and due to the uniqueness of each of the NOG established cancer cell lines the exact replication of the PLR215 cell line is an unpredictable event.  
In conclusion, since (1) the prior art is silent to a PLR215 cell line, and Applicant’s specification does not provide a sufficient description of how to make the PLR215 cell line, (2) Applicant’s specification teaches that each NOG established human colon cancer cell line is unique and it would have been unpredictable to reproduce the PLR215 cell line, and (3) Applicant has provided no biological deposit of the claimed PLR215 cell line, one would be burdened with undue experimentation to make and use the claimed invention. Instant claims are rejected for lack of an enabling disclosure because one skilled in the art could not make or use the claimed invention without access to the specific biological material.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/24/2021 are acknowledged.

Applicant's arguments have been fully considered but they are not persuasive.
As a first matter, the NOG-established colon cancer cell line PLR215 was previously an unclaimed limitation. The fact that the Examiner has considered Fig. 11 and the relevant data of Applicant’s specification directed to non-human animal models comprising cell line PLR215 as being enabled in scope and Applicant having possession of such animals is a separate and distinct issue from whether a biological deposit of the newly claimed cell line would be recognized or necessary for the purposes of satisfying the statutory requirements for patentability under 35 U.S.C. 112. 
In response to Applicant's argument, contrary to Applicant’s assertion, there is not a sufficient description of the NOG-established colon cancer cell line PLR215 that would allow the skilled artisan to make and use the claimed invention. Specifically, the cited passage on p. 41 of the specification only indicates that PLR215 cells are human colon cancer cells, while the cited figure only establishes that the PLR215 cells can form hierarchical structures (i.e., the lumen of a duct). However, as stated supra, each of the NOG established cell lines is unique in regard to its ability to form a mouse model of colon cancer. Thus, in the absence of showing that the PLR215 cell line is known and available, can be predictably reproduced, or a proper biological deposit, one would be burdened with undue experimentation to make and use the claimed invention.



Withdrawn 35 USC § 112(b)
The prior rejection of Claims 8, 21-24, 30-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing is withdrawn in light of Applicant’s amendments of Claims 8 and 30 to describe the tissue structure and cancer progression in the claimed mouse model of human colon cancer, and claims 22 and 32 to provide proper antecedent bases for the tumor cells.


Withdrawn Double Patenting
The prior rejection of Claims 8 and 22 on the ground of nonstatutory double patenting over claims 22, and 44-47 of copending Application No. 13/878,181, allowed 1/12/2021, now US Patent 11,124,773 is withdrawn in light of Applicant’s amendments of Claims 8 and 30 to limit the NOG established cell line to PLR215.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.